DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted March 9th, 2021 has been entered. Claims 1-20 are currently pending. The proposed amendments are sufficient to overcome the 112(b) rejection set forth in the Non-Final Office Action dated 12/22/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 has been amended to recite “The inlet being opening formed at the first end” where it is unclear to the Examiner if the claim is meant to read as “The inlet being open and formed at the first end” or “The inlet opening formed at the first end”. For examination 
Claims 7-19 are rejected for depending from an unclear and indefinite claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US (Sjoholm hereinafter) in view of US2011/0038747 (Shoulders hereinafter) and further in view of US 5556271 (Zuercher hereinafter).
Regarding claim 1, Sjoholm teaches a screw compressor (Figures 1-6) that discloses housing assembly having a suction port (Suction port at the suction end 40 in Figure 2) and a discharge port (Discharge port 56); a motor used to drive the compressor (Column 7 Lines 11-13); at least one rotatable element driven by the motor about an axis of rotation (Screws 18 and 20 of the compressor as driven by the motor); and an unloading system including at least one valve, the at least one valve having an inlet adjacent to an outer periphery of the at least one 
Sjoholm is silent with respect to the motor being located within the housing.
However, Shoulders teaches a screw compressor with a motor located within the housing (Figure 1, motor with rotor 24 and stator 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the motor of Sjoholm with the internal location taught by Shoulders to protect the motor from damage from external sources or debris.
Sjoholm, per Shoulders, is silent with respect to the unloading system including at least one valve positioned at a central portion of the at least one rotatable element along the axis of rotation, the at least one valve having an inlet opening adjacent an outer periphery of the at least one rotatable element.
However, Zuercher teaches screw compressor with unloading valves for controlling its capacity (Column 1 Lines 7-11 and Column 4 Line 57- Column 5 Line 6) that discloses at least one valve oriented substantially perpendicular to the axis of rotation (Valves 322/324/326/328 as seen in Figures 2, 4, 6, and 7A; in particular valve 322 is shown on an external side of the compressor such that it is perpendicular to the rotation axis). The resultant combination would change the position of the valve of Sjoholm by 90 degrees such the plurality of valves are positioned at a central portion of the at least one rotatable element along the axis of rotation, the at least one valve having an inlet opening adjacent an outer periphery of the at least one rotatable element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location and orientation Sjoholm’s valves per the In re Japikse, 86 USPQ 70. MPEP 2144.04 Section VI, Subsection C.
Regarding claim 2, Sjoholm’s modified teachings are described above in claim 1 where Sjoholm further discloses that the at least one valve is positioned within an opening formed in the housing assembly (Figures 2 and 3 shows the valve [26 being shown via the cross-section shown] being within an opening in the housing assembly.
Regarding claim 3, Sjoholm’s modified teachings are described above in claim 1 where Sjoholm further discloses that the at least one valve is aligned with a working portion of the at least one rotatable element (The valves 26/30/34 are aligned with at least a portion of the at least one rotatable element.
Regarding claim 4, Sjoholm’s modified teachings are described above in claim 1 where Sjoholm further discloses that the at least one valve includes a plurality of valves spaced about a periphery of the housing assembly (Figures 5 and 6 show the valves 26/30/34).
Regarding claim 5, Sjoholm’s modified teachings are described above in claim 1 where the combination of Sjoholm and Zuercher further discloses the plurality of valves are arranged within a plane oriented substantially perpendicular to the axis of rotation (Valves 322/324/326/328 as seen in Figures 2, 4, 6, and 7A; in particular valve 322 is shown on an external side of the compressor such that it is perpendicular to the rotation axis).
Regarding claim 6, Sjoholm’s modified teachings are described above in claim 1 where Sjoholm further discloses that the at least one valve further comprises: a valve body having a first end and a second end (Valve body 64); a central bore formed in the valve body (Evident from Figures 2 and 3); the inlet opening formed at the first end (Inlet leading from chamber 108 into 64 on an opposite side of 64 relative to the outlet), the inlet opening being arranged in fluid communication with the central bore (Evident from Figure 3); and the outlet opening formed in 
Regarding claim 7, Sjoholm’s modified teachings are described above in claim 6 where Sjoholm further discloses that the at least one valve is positioned such that the outlet opening is aligned with a fluid flow path defined between an interior surface of the housing assembly and an exterior of the at least one rotatable element (Evident from Figures 2 and 3 of Sjoholm).
Regarding claim 8, Sjoholm’s modified teachings are described above in claim 6 where Sjoholm further discloses that the at least one rotatable element includes at least one lobe and the inlet opening is arranged in fluid communication with the at least one lobe (Lobes of the screws 18 and 20 with the system being in fluid communication with the valve body 76 and inlet for the valve as shown in Figure 3).
Regarding claim 9, Sjoholm’s modified teachings are described above in claim 6 where Sjoholm further discloses that the at least one valve further comprises a movable member disposed within the central bore (Member 76), the movable member being movable between a first position and a second position (Figures 2 and 3).
Regarding claim 11, Sjoholm’s modified teachings are described above in claim 9 where Sjoholm further discloses that the movable member is arranged in the first position when the unloading system is non-operational (Figure 2 shows the unloader valve in a loaded valve position, which is being interpreted as the unloading system being non-operational).
Regarding claim 12
Regarding claim 13, Sjoholm’s modified teachings are described above in claim 9 where Sjoholm further discloses that the movable member is arranged in the second position when the unloading system is operational (Figure 3 shows when the unloader valve is operational the valve is in a second position).
Regarding claim 14, Sjoholm’s modified teachings are described above in claim 13 where Sjoholm further discloses that when the movable member is in the second position, the inlet opening and the outlet opening are fluidly coupled (Shown in Figure 3 of Sjoholm with 76 being unseat and allowing through flow).
Regarding claim 15, Sjoholm’s modified teachings are described above in claim 9 where Sjoholm further discloses that the unloading system further comprises a drive mechanism configured to move the movable member between the first position and the second position (Sjoholm Column 4 Line 63 through Column 5 Line 30 details the operation of the unloader valve).
Regarding claim 16, Sjoholm’s modified teachings are described above in claim 9 where Sjoholm further discloses the drive mechanism is a solenoid (Sjoholm discloses that a portion of the drive mechanism is a solenoid 92).
Regarding claim 20, Sjoholm’s modified teachings are described above in claim 1 where Sjoholm further discloses the at least one rotatable element includes a male screw rotor and a female screw rotor (Rotors 18 and 22 per Figure 5).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 8082747 (Sjoholm) in view of US 2011/0038747 (Shoulders) in view of US 5556271 (Zuercher) and further in view of US 6434960 (Rousseau hereinafter).
Regarding claim 10, Sjoholm’s modified teachings are described above in claim 1 but are silent with respect to the at least one valve being a poppet valve.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve type of Sjoholm with the poppet valve of Rousseau via simple substitution to obtain the well-known and predictable results of controlling the volume of the compressing chamber.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 8082747 (Sjoholm) in view of US 2011/0038747 (Shoulders) in view of US 5556271 (Zuercher) and further in view of US 4459817 (Inagaki hereinafter).
Regarding claim 17, Sjoholm’s modified teachings are described above in claim 15 but are silent with respect to when the drive mechanism is inactive, the movable member is configured to automatically transform from the second position to the first position.
However, Inagaki teaches an a rotary compressor with a varied capacity (Column 1 Lines 6-10) that discloses an unloader valve that is pre-set to  closed position (Valve 10 as seen in Figure 1 Per Column 2 Line 65 through Column 3 Line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unloading valve of Sjoholm with the pre-set closed nature of Inagaki to insure the compressor is operating at a maximum upon starting and early operation. 
Regarding claim 18, Sjoholm’s modified teachings are described above in claim 17 where the combination of Sjoholm and Inagaki would result in the movable member is configured to automatically transform from the second position to the first position via gravity. It is being seen that depending on the orientation of the valves and compressor, when there is 
Regarding claim 19, Sjoholm’s modified teachings are described above in claim 17 where Inagaki further discloses a biasing member disposed between the movable member and the valve body, wherein a biasing force of the biasing member is configured to automatically transform the movable member from the second position to the first position (Per Inagaki Column 2 Line 65 through Column 3 Line 10, the biasing member is being broadly interpreted as the component of 10 reacting to the sent electrical signal in such a manner that when no signal is present the biasing member of 10 closes the valve).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746